Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       12-NOV-2020
                                                       01:56 PM
                                                       Dkt. 11 ODDP

                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STEVEN H. LEVINSON, Petitioner,

                                 vs.

                 JAMES YUEN, Executive Director
         of the Honolulu Police Commission, Respondent.


                         ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Cahill, assigned by reason of vacancy)

          Upon consideration of petitioner Steven H. Levinson’s
petition for writ of mandamus, filed on September 2, 2020, the
respondent Honolulu Police Commission’s answer, filed on
September 30, 2020, the respective supporting documents, and the
record, it appears that extraordinary relief is a narrow remedy
confined to limited situations in which there is a clear and
indisputable right to relief, and when, with respect to an
agency’s duty, there is no room for discretionary action.      Based
on the specific facts and circumstances presented in this
proceeding, and applying the standard by which petitions for
extraordinary writs are reviewed, this court’s intervention in
the respondent’s handling of the request for unredacted minutes
of the executive session of a Commission meeting is not
warranted.    It cannot be said that the respondent has a precise
and certain duty to provide unredacted minutes of its executive
session meeting to a former commissioner, leaving no room for
discretionary action, or that petitioner lacks alternative means
to seek relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929
P.2d 1359, 1361 (1996) (with respect to a public official,
mandamus relief is available to compel an official to perform a
duty allegedly owed to an individual only if the individual’s
claim is clear and certain, the official’s duty is ministerial
and so plainly prescribed as to be free from doubt, and no other
remedy is available); Salling v. Moon, 76 Hawai#i 273, 274 n.3,
874 P.2d 1098, 1099 n.3 (1994) (“A duty is ministerial where the
law prescribes and defines the duty to be performed with such
precision and certainty as to leave nothing to the exercise of
discretion and judgment.”).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED:    Honolulu, Hawai#i, November 12, 2020.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Peter T. Cahill




                                  2